Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-30 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 12/08/2022 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24, 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “enable simultaneous reception or transmission of the channel using a full duplex (FD) operation based on at least one condition”. Claim 1 recites “channels scheduled to collide with each other”, and “a channel having a highest priority between the channels”. It is vague and unclear if  the underlined claim language A”the channel” is referring to “one of the channels scheduled to collide with each other” or “a channel having a highest priority”.
Claims 2-24 are rejected for being dependent on claim 1 above.

Claim 20 recites “perform a prioritization of one or more channels within each of the at least two non-overlapping portions of resources, wherein a communication direction of each of the at least two non-overlapping portions of resources is based on a channel of the one or more channels having a highest priority”.  Examiner notes that that the claim recites one or more channels within each non-overlapping portions of resources. In other words, there are multiple groups of channels.  As such, it is vague and unclear which group of channels is being referred to in the claim language “the one or more channels”. Furthermore, it is vague and unclear if the prioritization of “one or more channels” are referring to the channels mentioned in Claim 1.
Claims 21-24 are rejected for being dependent on claim 20 above.

Claim 21 recites “wherein the communication direction of each of the at least two non-overlapping portions of resources is fixed”.  However, Claim 21 is dependent on claim 20, which recites “wherein a communication direction of each of the at least two non-overlapping portions of resources is based on a channel of the one or more channels having a highest priority”.  Since parent claim 20 has already defined that the communication direction for each non-overlapping portions of resources is variable based on a highest priority channel, it is vague and unclear how the communication directed can also be “fixed”, which is indicative of a non-variable direction.

Claim 21 recites “wherein a prioritization procedure for each of the at least two non-overlapping portions of resources determine channels for transmission or reception within each of the at least two non-overlapping portions of resources.”  However, it is vague and unclear what entity is performing the prioritization procedure, since the prioritization procedure is not tied to a particular element of the apparatus.

Claim 23 recites “wherein the at least one processor is configured to drop any channels within the at least two non-overlapping portions of resources having a communication direction that conflicts with the channel having the highest priority.” It is vague and unclear which “channel having the highest priority is being referred to”, since parent claim 20 recites claim language indicating there are at least two non-overlapping portions of resources, where each non-overlapping portion of resources has one or more channels within it, in which the communication direction of the non-overlapping portion of resource is based on a channel of the one or more channels having a highest priority.
Claim 24 recites “wherein the communication direction of at least one of the at least two non-overlapping portions is pre-assigned.”.  However, Claim 21 is dependent on claim 20, which recites “wherein a communication direction of each of the at least two non-overlapping portions of resources is based on a channel of the one or more channels having a highest priority”.  Since parent claim 20 has already defined that the communication direction for each non-overlapping portions of resources is variable based on a highest priority channel, it is vague and unclear how the communication directed can also be “pre-assigned”, which is indicative of a non-variable direction.


Claim 26 recites “wherein at least two channels are scheduled to collide with each other” and “transmit or receiving a channel having a highest priority between the channels that are scheduled to collide”. It is vague and unclear whether “the channels that are scheduled to collide” is the same as “at least two channels scheduled to collide”.
Claims 27-30 are rejected for being dependent on Claim 26 above.

Claim 29 recites “wherein to transmit the channel the at least one processor is configured to transmit the channel in at least one fixed transmission partition, wherein to receive the channel the at least one processor is configured to receive the channel in at least one fixed reception partition. It is vague and unclear whether “the channel” is referring to “the channel with the highest priority” as indicated in parent claim 26, or if “the channel” is referring to another channel.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 13-19, 25-28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2022/0279537 A1 to Freda et al. (hereinafter “Freda”)

Regarding Claim 1, Freda teaches An apparatus for wireless communication at a user equipment (UE), comprising:  (Figure 1B, illustrates WTRU)
a memory; and at least one processor coupled to the memory and configured to:  (Figure 1B and [0042], discloses WTRU comprising processor and memory)
determine a priority level associated with channels that are scheduled to collide with each other;  ([0003], discloses a wireless transmit/receive unit (WTRU) may be configured to operate using an uplink (UL) and a sidelink (SL) at the same time (e.g., for concurrent or simultaneous UL/SL operation) (i.e. channels scheduled to collide with each other). [0009] and [0117], UL/SL prioritization may be determined, for example, by a WTRU, where prioritizing one link over another may be based on a condition. [0011], discloses a WTRU may compare the priorities of UL/SL logical channels. A WTRU may determine which transmission to prioritize, for example, based on a configured priority of logical channels associated with a (e.g., each) transmission)
transmit or receive a channel having a highest priority between the channels that are scheduled to collide with each other, wherein the channel comprises at least one of an uplink (UL) transmission, a downlink (DL) reception, a sidelink (SL) transmission, or an SL reception; and ([0003], discloses A WTRU may transmit over one or more UL resources and one or more SL resources during the same set of orthogonal frequency division multiplexing (OFDM) symbols or slots, for example, based on one or more prioritization rules. A WTRU may drop an SL transmission or UL transmission, for example depending on one or more prioritization rules)
enable simultaneous reception or transmission of the channel using a full duplex (FD) operation based on at least one condition. ([0051], discloses The WTRU 102 may include a full duplex radio for which transmission and reception of some or all of the signals (e.g., associated with particular subframes for both the UL (e.g., for transmission) and downlink (e.g., for reception) may be concurrent and/or simultaneous. [0009] discloses Operation of concurrent or simultaneous UL/SL interfaces may include one or more procedures, such as UL/SL prioritization, SL/SL prioritization, avoidance of collisions between different UL/SL transmissions, etc. For example, a WTRU may prioritize UL transmissions or SL transmissions. [0009], further discloses various conditions for prioritizing one link over another)

Regarding Claim 2, Freda further teaches The apparatus of claim 1, further comprising a transceiver coupled to the at least one processor. (Figure 1B and [0042], illustrates a transceiver 120 coupled to processor 118)

Regarding Claim 3, Freda further teaches The apparatus of claim 1, wherein the at least one processor is further configured to: drop a channel having a priority lower than the channel having the highest priority between the channels that are scheduled to collide with each other. ([0003], discloses A WTRU may drop an SL transmission or UL transmission, for example depending on one or more prioritization rules)

Regarding Claim 4, Freda further teaches The apparatus of claim 1, wherein the channels that are scheduled to collide with each other comprise overlapping time resources. ([0108], discloses simultaneous transmission of UL and SL may be subject to one or more rules, in which a WTRU may drop a UL TX or an SL TX, for example, if the UL TX overlaps in the time domain with the SL TX in the shared (or same) carrier frequency)

Regarding Claim 5, Freda further teaches The apparatus of claim 1, wherein the at least one condition comprises that the simultaneous reception or transmission occur on different resource blocks (RBs) from the RBs used by transmission or reception of a channel having the highest priority. ([0216], discloses a frequency gap between UL and SL transmission. A WTRU may perform transmission in the same slot on UL and SL, for example, depending on whether the frequency resources of UL and SL transmissions have a gap (e.g., larger than X RBs))

Regarding Claim 6, Freda further teaches The apparatus of claim 1, wherein the at least one condition comprises whether a reception portion and a transmission portion of the simultaneous reception or transmission are separated by a frequency gap. ([0216], discloses a frequency gap between UL and SL transmission. A WTRU may perform transmission in the same slot on UL and SL, for example, depending on whether the frequency resources of UL and SL transmissions have a gap (e.g., larger than X RBs))

Regarding Claim 7, Freda further teaches The apparatus of claim 6, wherein the frequency gap is a configurable value or is preconfigured. ([0216], discloses a frequency gap between UL and SL transmission. A WTRU may perform transmission in the same slot on UL and SL, for example, depending on whether the frequency resources of UL and SL transmissions have a gap (e.g., larger than X RBs))

Regarding Claim 10, Freda teaches The apparatus of claim 1, wherein the at least one condition comprises that the UE transmits at most one channel. ([0211], discloses the conditions may be related to a network indication. A WTRU may receive an indication (e.g., from a network) indicating whether the WTRU may perform transmission on UL and SL in the same slot (i.e. Examiner notes that if the network indicates that the WTRU may not perform simultaneous transmission/reception, then it is indicative that the UE can only transmit at most one channel). An indication may be provided, for example, via an RRC configuration, or in a UL grant)

Regarding Claim 13, Freda teaches The apparatus of claim 1, wherein the at least one condition comprises that a transmission power spectral density (PSD) does not exceed a PSD threshold. ([0217], discloses the conditions may be related to transmission power. A WTRU may perform transmission in the same slot on UL and SL, for example, depending on whether the WTRU reached a certain transmission power (e.g., maximum transmission power). The maximum transmission power may include one or more of Pc,max, Pc,max,pssch, and/or the like (i.e. PSD threshold))

Regarding Claim 14, Freda teaches The apparatus of claim 1, wherein the channels that are scheduled to collide with each other comprise at least one UL channel or at least one SL transmission channel, wherein the at least one processor is further configured to: determine a subset of UL channels or SL channels to transmit or receive. ([0214], discloses The conditions may be related to QoS/priority associated with a transmission. A WTRU may perform transmissions in the same slot on UL and SL, for example, based on the QoS and/or priority associated with the UL and/or SL transmissions. A WTRU may perform transmission on the same slot in UL and SL, for example, if the UL transmission includes logical channels (LCHs) having a priority below/above a certain threshold)

Regarding Claim 15, Freda teaches The apparatus of claim 14, wherein any conflicts between UL channels of the subset of UL channels are resolved to determine one or more UL channels that are configured for transmission by the UE. ([0224], discloses A WTRU may be configured to (e.g., attempt to) avoid collisions between different UL/SL transmissions, for example, using one or more approaches involving resource selection decisions. A WTRU may perform a resource selection procedure (e.g., considering configured SR resources). For example, a WTRU may consider the time/frequency location of configured SR resources (e.g., SL or UL SR resources) in a resource selection procedure, which may avoid or reduce the likelihood of a collision between SR transmission on UL and SL transmissions. A WTRU may exclude (e.g., the WTRU's) configured SR resources (e.g., or a subset of the WTRU's configured SR resources) from the set of available resources, for example, for mode 2 resource selection)

Regarding Claim 16, Freda teaches The apparatus of claim 14, wherein the at least one processor is further configured to perform at least one of: order all of the subset of UL channels based on a respective priority, wherein the subset of UL channels is ordered from high to low priority; order all of the subset of SL channels based on a respective priority, wherein the subset of SL channels is ordered from high to low priority; or generate a set of channels S of channels from the subset of UL channels and the subset of SL channels that meet requirements for transmission or reception. ([0011], discloses A WTRU may compare the priorities of UL/SL logical channels. A WTRU may determine which transmission to prioritize, for example, based on a configured priority of logical channels associated with a (e.g., each) transmission. A WTRU may compare the priority of (pre)configured logical channels (e.g., SL or UL, as appropriate) multiplexed into a (e.g., each) transmission. A logical channel (LCH) priority may be determined, for example, by one or more of the following: a WTRU may select a transmission (e.g., UL or SL) that includes the highest LCH priority; and/or a WTRU may compare a weighted sum of LCH priorities)

Regarding Claim 17, Freda teaches The apparatus of claim 16, wherein if a channel from the subset of UL channels or the subset of SL channels conflicts with any of the channels within the set of channels S, then the at least one processor is configured to drop the channel. ([0224], discloses A WTRU may be configured to (e.g., attempt to) avoid collisions between different UL/SL transmissions, for example, using one or more approaches involving resource selection decisions. A WTRU may perform a resource selection procedure (e.g., considering configured SR resources). For example, a WTRU may consider the time/frequency location of configured SR resources (e.g., SL or UL SR resources) in a resource selection procedure, which may avoid or reduce the likelihood of a collision between SR transmission on UL and SL transmissions. A WTRU may exclude (e.g., the WTRU's) configured SR resources (e.g., or a subset of the WTRU's configured SR resources) from the set of available resources, for example, for mode 2 resource selection)

Regarding Claim 18, Freda teaches The apparatus of claim 16, wherein if a channel from the subset of UL channels or the subset of SL channels does not conflict with any of the channels within the set of channels S, then the at least one processor is configured to add the channel to the set of channels S. ([0224], discloses A WTRU may be configured to (e.g., attempt to) avoid collisions between different UL/SL transmissions, for example, using one or more approaches involving resource selection decisions. A WTRU may perform a resource selection procedure (e.g., considering configured SR resources). For example, a WTRU may consider the time/frequency location of configured SR resources (e.g., SL or UL SR resources) in a resource selection procedure, which may avoid or reduce the likelihood of a collision between SR transmission on UL and SL transmissions. A WTRU may exclude (e.g., the WTRU's) configured SR resources (e.g., or a subset of the WTRU's configured SR resources) from the set of available resources, for example, for mode 2 resource selection)

Regarding Claim 19, Freda teaches The apparatus of claim 16, wherein if a channel from the subset of UL channels or the subset of SL channels is a transmission channel, the at least one processor is configured to set a power of the channel to not exceed a power threshold in order to limit interference to any receiving channels within the set of channels S. ([0218], discloses A WTRU may be configured to use one or more power control schemes for sidelink. In examples, a first power control scheme may use Pc,max, where a WTRU may transmit a signal on SL using Pc,max power)

Regarding Claim 25, Freda teaches A method of wireless communication at a user equipment (UE), comprising: (Figure 1B, illustrates WTRU)
determining a priority level associated with channels that are scheduled to collide with each other; ([0003], discloses a wireless transmit/receive unit (WTRU) may be configured to operate using an uplink (UL) and a sidelink (SL) at the same time (e.g., for concurrent or simultaneous UL/SL operation) (i.e. channels scheduled to collide with each other). [0009] and [0117], UL/SL prioritization may be determined, for example, by a WTRU, where prioritizing one link over another may be based on a condition. [0011], discloses a WTRU may compare the priorities of UL/SL logical channels. A WTRU may determine which transmission to prioritize, for example, based on a configured priority of logical channels associated with a (e.g., each) transmission)
transmitting or receiving a channel having a highest priority between the channels that are scheduled to collide with each other, wherein the channel comprises at least one of an uplink (UL) transmission, a downlink (DL) reception, a sidelink (SL) transmission, or an SL reception; and ([0003], discloses A WTRU may transmit over one or more UL resources and one or more SL resources during the same set of orthogonal frequency division multiplexing (OFDM) symbols or slots, for example, based on one or more prioritization rules. A WTRU may drop an SL transmission or UL transmission, for example depending on one or more prioritization rules)
enabling simultaneous reception or transmission of the channel using a full duplex (FD) operation based on at least one condition. ([0051], discloses The WTRU 102 may include a full duplex radio for which transmission and reception of some or all of the signals (e.g., associated with particular subframes for both the UL (e.g., for transmission) and downlink (e.g., for reception) may be concurrent and/or simultaneous. [0009] discloses Operation of concurrent or simultaneous UL/SL interfaces may include one or more procedures, such as UL/SL prioritization, SL/SL prioritization, avoidance of collisions between different UL/SL transmissions, etc. For example, a WTRU may prioritize UL transmissions or SL transmissions. [0009], further discloses various conditions for prioritizing one link over another)


Regarding Claim 26, Freda further teaches An apparatus for wireless communication at a base station, comprising: (Figure 1A and [0029], discloses base station)
a memory; and at least one processor coupled to the memory and configured to: (Figure 1A and [0029] and [0054], discloses base station/eNode-Bs. Examiner notes that base stations are well known to comprise memory and processor)
transmit, to a user equipment (UE), a schedule for the UE to transmit or receive channels, ([0054] Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the UL and/or DL, and the like) wherein at least two channels are scheduled to collide with each other; and  ([0003], discloses A wireless transmit/receive unit (WTRU) may be configured to operate using an uplink (UL) and a sidelink (SL) at the same time (e.g., for concurrent or simultaneous UL/SL operation). WTRU transmission and/or reception operation may be configured to account for simultaneous operation of the UL and the SL)
transmit or receiving a channel  ([0030], discloses each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks, such as the CN 106/115, the Internet 110, and/or the other networks 112) having a highest priority between the channels that are scheduled to collide with each other based on a prioritization procedure performed at the UE. ([0003], discloses A WTRU may transmit over one or more UL resources and one or more SL resources during the same set of orthogonal frequency division multiplexing (OFDM) symbols or slots, for example, based on one or more prioritization rules. A WTRU may drop an SL transmission or UL transmission, for example depending on one or more prioritization rules)

Regarding Claim 27, Freda further teaches The apparatus of claim 26, further comprising a transceiver coupled to the at least one processor. ([0030], discloses each of the base stations 114a, 114b may be any type of device configured to wirelessly interface (i.e. a transceiver) with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks, such as the CN 106/115, the Internet 110, and/or the other networks 112)

Regarding Claim 28, Freda further teaches The apparatus of claim 26, wherein the channels that are scheduled to collide with each other comprise overlapping time resources, wherein the at least two channels that are scheduled to collide with each other comprise at least one UL channel and at least one SL transmission channel. ([0003], discloses A WTRU may transmit over one or more UL resources and one or more SL resources during the same set of orthogonal frequency division multiplexing (OFDM) symbols or slots, for example, based on one or more prioritization rules. A WTRU may drop an SL transmission or UL transmission, for example depending on one or more prioritization rules)

Regarding Claim 30, Freda teaches A method of wireless communication at a base station, comprising: 
transmitting, to a user equipment (UE), a schedule for the UE to transmit or receive channels, ([0054] Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the UL and/or DL, and the like) wherein at least two channels are scheduled to collide with each other; and ([0003], discloses A wireless transmit/receive unit (WTRU) may be configured to operate using an uplink (UL) and a sidelink (SL) at the same time (e.g., for concurrent or simultaneous UL/SL operation). WTRU transmission and/or reception operation may be configured to account for simultaneous operation of the UL and the SL)
transmitting or receiving a channel ([0030], discloses each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks, such as the CN 106/115, the Internet 110, and/or the other networks 112) having a highest priority between the channels that are scheduled to collide with each other based on a prioritization procedure performed at the UE. ([0003], discloses A WTRU may transmit over one or more UL resources and one or more SL resources during the same set of orthogonal frequency division multiplexing (OFDM) symbols or slots, for example, based on one or more prioritization rules. A WTRU may drop an SL transmission or UL transmission, for example depending on one or more prioritization rules)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of US 2020/0336249 A1 to Yi et al. (hereinafter “Yi”)

Regarding Claim 8, Freda teaches The apparatus of claim 6, wherein Freda does not explicitly teach a size of the frequency gap is based on a bandwidth of a transmission.
However, in a similar field of endeavor, Yi discloses in [0189], Referring to FIG. 19 and FIG. 20, the gap nay be used in flexible portion to support UL and DL simultaneously between eMBB and URLLC subbands. If URLLC subband configures less UL, less gap portion in flexible portion subband may be used. The gap OS for flexible portion may be dynamically and/or semi-statically configured to UEs scheduled in flexible portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freda to include the above limitations as suggested by Yi, to allow for efficient support of URLLC as indicated in [0011] of Yi.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of US 2020/0205165 A1 to Huang et al. (hereinafter “Huang”)

Regarding Claim 9, Freda teaches The apparatus of claim 1, wherein Freda discloses in [0009], [0016], [0209]-[0218], various conditions for performing simultaneous transmission/reception of UL and SL channels, but does not explicitly teach the at least one condition comprises that a number of transmission and reception switches does not exceed a threshold value.
However, in a similar field of endeavor, Huang discloses in [0442]-[0443],  an overlap of resources for a PSSCH and a PSFCH in the time domain, and determining whether or not to transmit these two channels simultaneously. This situation may happen when the sidelink RX UE's transmitted power could not support simultaneous transmission of the two channels or when the sidelink RX UE exceeds a capability due to the inclusion of the PSFCH. In one embodiment, the capability could refer to a number of Transmit (TX) (RF) chains smaller than the number of configured TX carriers (i.e. number of transmission and receptions witches does not exceed a threshold value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freda to include the above limitations as suggested by Huang, to avoid unnecessary retransmissions as indicated in [0668] of Huang.



Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of US 2021/0352643 A1 to Ahn et al. (hereinafter “Ahn”)

Regarding Claim 11, Freda teaches The apparatus of claim 1, wherein Freda discloses in [0009], [0016], [0209]-[0218], various conditions for performing simultaneous transmission/reception of UL and SL channels, but does not explicitly teach the at least one condition comprises a timing difference between simultaneous transmissions, simultaneous receptions, or simultaneous transmission and reception.
However, in a similar field of endeavor, Ahn discloses in [0294]-[0295], simultaneous transmission of a backhaul uplink transmission and a sidelink access downlink transmission, in which when the difference between the backhaul uplink (BH UL) transmission timing and the side link access downlink (SL-AC DL) transmission timing independently operated exceeds a specific threshold, the relay may abandon transmission of any one transmission of the backhaul uplink (BH UL) signal and the side link access downlink (SL-AC DL) signal to be simultaneously transmitted.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freda to include the above limitations as suggested by Ahn, in order to operate the frequency resource efficiently as indicated in [0026] of Ahn.


Regarding Claim 12, Freda/Ahn teaches The apparatus of claim 11, wherein Ahn further teaches wherein the timing difference between the simultaneous transmissions, the simultaneous receptions, or the simultaneous transmission and reception does not exceed a timing difference value. ([0294]-[0295], discloses simultaneous transmission of a backhaul uplink transmission and a sidelink access downlink transmission, in which when the difference between the backhaul uplink (BH UL) transmission timing and the side link access downlink (SL-AC DL) transmission timing independently operated exceeds a specific threshold, the relay may abandon transmission of any one transmission of the backhaul uplink (BH UL) signal and the side link access downlink (SL-AC DL) signal to be simultaneously transmitted). 
Examiner maintains same motivation to combine as indicated in Claim 11 above.


Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of US 2019/0089502 A1 to Yi et al. (hereinafter “Yi2”)

Regarding Claim 29 Freda further teaches The apparatus of claim 26, wherein Freda does not explicitly teach to transmit the channel the at least one processor is configured to transmit the channel in at least one fixed transmission partition, wherein to receive the channel the at least one processor is configured to receive the channel in at least one fixed reception partition.
However, in a similar field of endeavor, Yi2 discloses in Figure 4 and [0064], In NR, utilizing a subframe in which downlink and uplink are contained may be considered. This scheme may be applied for paired spectrum and unpaired spectrum. The paired spectrum means that one carrier consists of two parts of spectrum for downlink and uplink operation. [0077], discloses in the paired spectrum, it is generally considered that downlink and uplink spectrum are apart each other with duplex gap in between.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freda to include the above limitations as suggested by Yi2, to allow for efficient coexistence between LTE and NR carriers as indicated in [0005] of Yi2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0067308 to Ly et al., directed to determining a slot direction based on a priority of the channels in the slot in half-duplex operation.
US 2018/0007667 to You et al., directed to determining whether to perform uplink or downlink transmission in a subframe when uplink transmission and downlink reception is to be performed according to priority.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477